Per Curiam,
The plaintiff, a woman sixty-eight years of age, was injured by a fall at night on an icy pavement on the main street of the borough, defendant. The only question to be considered is whether her testimony made out a case of negligence on the part of the borough, free of contributory negligence, which entitled her to go to the jury. The pavement was clear of ice except at the place of the accident, where water from a rain spout ran onto the pavement and froze in ridges from four to six inches *432high, that extended across the pavement from the house line to the curb. This condition had existed for several weeks. She knew that ice had formed at this place during the winter but had no knowledge of the actual condition at the time, not having been on the street for a week, until she reached the ridges of ice that were somewhat obscured by a slight fall of snow. Snow was piled up at the edge of the pavement to such a height as to make it difficult to go into the street, and she assumed that, as she wore good rubbers, she could walk with safety close to the curb, where the ridges of ice were lower.
A municipality is not liable for an injury caused by the slippery condition of a pavement, resulting from natural causes such as the recent formation of ice, but it may be held liable where ridges of ice are allowed to form and remain for an unreasonable time after notice actual or constructive. Wyman v. Philadelphia, 175 Pa. 117; Dean v. New Castle, 201 Pa. 51; Holbert v. Philadelphia, 221 Pa. 266. The plaintiff’s testimony disclosed no facts that would conclusively charge her with contributory negligence. She was confronted by a danger, which she could not readily avoid, the extent of which was not obvious to her and she believed that with the exercise of care she could pass in safety. “It is not necessarily negligence to attempt to pass over even a noticeable accumulation of ice on the pavement, that may depend on the size and shape of the accumulation, the obviousness and magnitude of the danger, the means at hand of avoiding it, and other circumstances.” Brown v. White, 206 Pa. 106.
The judgment is affirmed.